DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on July 12, 2021 in response to the Office Action mailed on April 15, 2021.

Status of the Claims
Claims 1-20 are pending.
Claims 1, 4, 12, 15 and 20 are currently amended.

Allowance
 Claims 1-20 are allowed. Applicant’s remarks filed on July 12, 2021 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of determine that the authentication level of the user does not meet an authentication requirement level associated with the processing of the payment instrument based on at least the payment instrument data, determine that a financial institution account of the user and a financial

level of the authentication requirement level but does not meet the first level of the authentication requirement level; and process, in real-time, the payment instrument based on at least determining that the one or more authentication credentials meet the second level of
authentication requirement, which is not found in the prior art of records. 
Laracey (US 2011/0251892) discloses a payment transactions which include selecting a mobile payment option at a point of sale, obtaining, using a mobile device, a checkout token printed or otherwise displayed at the point of sale, selecting, using said mobile device, a payment account, viewing, on the mobile device, payment transaction details associated with a pending payment transaction, and authorizing, using the mobile device, the payment transaction. However, Laracey does not disclose the above-identified allowable subject matter. 
Richards et al. (US 2015/0128240) discloses a system which automatically identify authenticators for a user via an onboarding process by searching the user's electronic files, accessing social and professional networking sites, searching one or more credit reporting databases, or other such means. Based upon the determinations made by the authenticators, and other factors, such as the trust scores assigned to authenticators. Richard also fails to teach the above identified subject matter.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/ROKIB MASUD/Primary Examiner, Art Unit 3687